DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
540a and 540b in Fig. 5
612a in Fig. 6
720 and 723a in Fig. 7A
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 73-77, 79, and 89-90 are rejected under 35 U.S.C. 102a(2) as being anticipated by Kowshik (US 20160067450 A1, cited on IDS). 
	
	Regarding claim 73, Kowshik teaches: A steerable catheter (The catheter system may be steerable [0052]) comprising: 
one or more control elements (plurality of control elements [0007]); 
a proximal section (elongate flexible body including a proximal portion [0007]) including one or more conduits (plurality of nested conduits extending through the elongate flexible body [0007]) to transfer actuation forces applied to the one or more control elements from a distal end to a proximal end of the proximal section (cable assemblies 314 comprise multiple sets of nested conduits or coil pipes 316 through which control wires or tendons 318 extend [0056]; cable assemblies 314 have similar characteristics to a Bowden cable, which is a type of flexible cable used to transmit mechanical force [0055]; These cable assemblies 525 can be actuated remotely and can be used to selectively apply force to and articulate discrete segments [0069]; implicitly allows for any sections of steerable catheter to have force actuated onto it); 
a transition section (a transition section 230 [0043]) including a stopper to prevent the one or more conduits from moving axially along the steerable catheter (there can be an abrupt change or stop in the flexible body 216 at the transition section 230 from a larger outer diameter of the proximal portion 220 to a smaller diameter of the distal portion 221 [0044]; the abrupt change in diameter implicitly forms a surface that prevents the conduits from moving axially along the catheter ); 
and a distal section (distal section [0006]) including an axial support structure (The distal portion 704 may comprise any of a variety of elongate structures, including, without limitation, an elongate, steerable tube 775 [0087]; steerable tube is implicitly the axial support structure that surrounds the distal end) to support the distal section against axial loads generated by the one or more control elements (The steerable tube 775 may be made of any suitable biocompatible material that provides the requisite tensile and flexural properties. Suitable materials may include, by way of non-limiting example, shape memory material such as Nitinol, stainless steel, and plastic [0088]; stainless steel and plastic would inherently support the distal section against axial loads generated by the control elements). 
	
	Regarding claim 74, Kowshik teaches the steerable catheter, wherein the one or more control elements extend through one or more grooves in the axial support structure (the tendons 742 and the inner coil pipes 735 extend within grooves 780 disposed on an outer surface 785 of the tube 775 [0087]; steerable tube 775 is implicitly the axial support structure).

	Regarding claim 75, Kowshik teaches the steerable catheter, wherein the one or more grooves comprise a plurality of grooves spaced circumferentially around the axial support structure (in FIG. 11, the tendons 742 and the inner coil pipes 735 extend within grooves 780 disposed on an outer surface 785 of the tube 775 [0087]; Fig. 11 implicitly shows the grooves spaced circumferentially around the axial support structure/tube 775).

	Regarding claim 76, Kowshik teaches the steerable catheter, wherein the distal section includes a plurality of control element lumens that extend through one or more grooves of the axial support structure, the one or more control elements being disposed in the plurality of control element lumens (in FIG. 11, the tendons 742 and the inner coil pipes 735 extend within grooves 780 disposed on an outer surface 785 of the tube 775  [0087]; flexible body 216 can define one or more additional lumens through which interventional instruments, cables, linkages, and/or other steering controls (such as, by way of non-limiting example, coil pipes and tendons) may extend [0051]; fig. 3A shows lumens 342 through which the coil pipes/control elements pass through).

	Regarding claim 77, Kowshik teaches the steerable catheter, wherein the distal section includes a main lumen that extends through the distal section, the main lumen providing a channel for a medical
Tool (the catheter system 700 comprises a hollow cylindrical tube or wall 750 defining a lumen 755. In some embodiments, the lumen 755 is configured as a working channel for the passage of medical tools. [0084]; FIG. 11 illustrates a cross-sectional view of the distal portion 704 [0087]; lumen 755 is shown in distal portion in Fig. 11).

	Regarding claim 79,  Kowshik teaches the steerable catheter, wherein a cross-sectional shape of the main lumen has symmetry about 1, 2, 3, or 4 axes (the catheter system 700 comprises a hollow cylindrical tube or wall 750 defining a lumen 755. In some embodiments, the lumen 755 is configured as a working channel for the passage of medical tools. [0084]; fig. 11 depicts the cross-section shape of the main lumen as a circle, which is symmetrical about 1+ axis).

	Regarding claim 89, Kowshik teaches the steerable catheter, further comprising a distal mount at a distal end of the axial support structure (tendons 742 and the inner coil pipes 735 may be disposed within a wall 790 of the tube 775 [0087]; the wall of the tube is implicitly the mount that is along the length of the axial support structure/tube 775), and wherein each of the control elements is fixedly attached to the distal mount (Each set of coil pipes is fixed or terminated at distal and proximal ends … The tendons 318 extend out of the coil pipes 316 at the distal transition section 306b at or distal to the distal transition section 306b, extend through the distal steerable portion 307b, and attach to the distal end 309.  [0057]).

	Regarding claim 90,  Kowshik teaches the steerable catheter, further comprising a localization sensor, the localization sensor extending along a length of the steerable catheter (position sensor system (e.g., an electromagnetic (EM) sensor system); a shape sensor system for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip and/or of one or more segments along a flexible body of instrument system [0032]). 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 78 and 80  are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik as applied to claim 77 above, and further in view of Fenech et. al (US 20130096385 A1, hereinafter Fenech, cited on IDS).

	Regarding claim 78, Kowshik does not teach the steerable catheter, wherein the main lumen is keyed. 
Fenech discloses “Vision Probe and Catheter Systems” (title). Fenech teaches the steerable catheter (catheter 110 is a generally flexible device… steerable segment), wherein the main lumen is keyed (Main lumen 312 is sized to accommodate a variety of medical probes…. the proximal or distal extrusion has desired shape, e.g., a clover-leaf or oval outside shape, to mate with a complementary keying feature in catheter 110). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik by substituting a circular main lumen, for a lumen that is keyed, as taught by Fenech, in order to prevent the probe from rotating within catheter and assure a known orientation of camera relative to catheter, as suggested by Fenech ([0028]). 

	Regarding claim 80, Kowshik does not teach the steerable catheter wherein an inner lining of the main lumen includes a visual orientation indicator to indicate an orientation in an endoscope camera image. Fenech, however, teaches the steerable catheter wherein an inner lining of the main lumen (camera 420 is in main lumen 412 as seen in Fig. 4) includes a visual orientation indicator (Posing of steerable segment 116 may use images or visual information from vision probe 400 and measurements from sensor system 160 to characterize the work site and determine the desired working configuration… desired working configuration defines constraints on the position or the orientation of the distal tip of steerable segment [0033]) to indicate an orientation (Operator interface 150 needs (or at least can use) information on the orientation of vision probe 400 relative to tendons [0030]) in an endoscope camera image (and one or more illumination fibers extend through respective auxiliary channels in the tube… the imaging system includes a camera mounted at the distal end of the vision probe [0004]; Posing of steerable segment 116 may use images or visual information from vision probe 400 [0003]; the illumination fiber and imaging system implicitly create an endoscope camera image). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik by including a visual orientation indicator to indicate an orientation in an endoscope camera image, as taught by Fenech, in order to provide a consistency in directions used in the user interface, as suggested by Fenech (Operator interface 150 needs (or at least can use) information on the orientation of vision probe 400 relative to tendons 230 in order to provide a consistency in directions used in the user interface [0030]). 

Claims 81-85  are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik as applied to claim 73  above, and further in view of Golden et al. (US 20090182200 A1, hereinafter, "Golden", cited on IDS).

Regarding claim 81,  Kowshik does not teach the steerable catheter, wherein the distal section comprises a sequence of layers including a lumen wall layer and a jacket layer. 
Golden discloses “Apparatuses of the type broadly applicable to numerous medical applications in which it is desirable to insert one or more steerable or non-steerable catheters or similar devices into a working channel of an associated device, such as an endoscope, catheter, etc., or passageway of a patient, are disclosed” (abstract). Golden teaches the steerable catheter, wherein distal section comprises a sequence of layers (The outer sleeve 82 may comprise one of any number of polymer jackets [0049]) including a lumen wall layer and a jacket layer (the catheter shaft 36 shown in FIGS. 2-4 may optionally include an outer sleeve 82. The outer sleeve 82 may extend the length of the catheter or sections thereof. The outer sleeve 82 may comprise one of any number of polymer jackets that are laminated, co-extruded, heat shrunk, adhesive bonded, or otherwise attached over the core body 80… sleeve 82 may be used as one convenient method for securing a more flexible distal section 44 to the proximal section 40 [0049]; core body 80 is implicitly the lumen, and any number of polymer jackets implicitly allows for a jacket layer along with a lumen wall layer). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik by including sequence of layers including a lumen wall layer and a jacket layer on this distal section,  in order to provide improved torque transfer and/or other desirable catheter properties, as suggested by Golden ([0049]). 

Regarding claim 82, Kowshik does not teach the steerable catheter, wherein the lumen wall layer comprises polytetrafluoroethylene (PTFE), and the jacket layer comprises a thermoplastic. 
Golden, however, teaches the steerable catheter, wherein the lumen wall layer comprises polytetrafluoroethylene (PTFE) (Suitable materials for the sleeve 82 include… polytetrafluoroethylene (PTFE) [0049]), and the jacket layer comprises a thermoplastic (Suitable materials for the sleeve 82 include… thermoplastic elastomers [0049]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik by including a lumen wall layer compris(ing) polytetrafluoroethylene (PTFE), and the jacket layer compris(ing) a thermoplastic in order to provide improved torque transfer and/or other desirable catheter properties, as suggested by Golden ([0049]). 

Regarding claim 83, Kowshik in view of Golden as modified above teaches the claimed invention as discussed above. Kowshik further teaches the steerable, wherein the sequence of layers further comprises an inner air gap liner and an outer air gap liner forming air gaps within the axial support structure that are not filled in by the jacket layer (may include any number or arrangement of channels, support layers, and/or coil pipes relative to the lumen 755 [0084]; inner tube may be nested within an outer tube having a large outer diameter than the inner tube, and the inner and outer tubes may be axially movable relative to each other. The space between the inner and outer tubes may be fluid-filled (e.g., air-filled), or may be filled with an insulating or imaging material that does not limit the axial translation of the tubes relative to each other [0056]; multiple support layers implicitly allow for the jacket layer and the air gap layers to be separate layers). 

Regarding claim 84, Kowshik in view of Golden as modified above teaches the claimed invention as discussed above. Kowshik further teaches the steerable catheter, wherein the inner air gap liner and the outer air gap liner (may include any number or arrangement of channels, support layers, and/or coil pipes relative to the lumen 755 [0084]; The space between the inner and outer tubes may be fluid-filled (e.g., air-filled), or may be filled with an insulating or imaging material that does not limit the axial translation of the tubes relative to each other [0056]) are composed of PTFE (cable assemblies 730 are configured to maintain the patency or openness of the lumen 755 and minimize friction such that (1) the inner coil pipes 735 can slide freely or float within the outer coil pipes 740, and (2) the tendons 742 can slide freely or float within the inner coil pipes 735 [0085]; nested coil pipes 316, 320 are arranged to have a space between them and can freely shift along a common longitudinal axis LA with respect to each other. In some embodiments, the coil pipes 316, 320 may be coated in a lubricant or friction-minimizing material such as, by way of non-limiting example, polytetrafluoroethylene (PTFE) [0059]). 

Regarding claim 85,  Kowshik in view of Golden as modified above teaches the claimed invention as discussed above. Kowshik further teaches the steerable catheter, wherein the sequence of layers further comprises at least one reinforcement layer (coil pipes include a wound element having either an open pitch or a closed pitch. In other embodiments, the coil pipes include a woven or braided element [0084]; the cable assemblies 730 are configured to maintain the patency or openness of the lumen [0085]; wound element implicitly contributes to the openness of the lumen).

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Kowshik and Golden as applied to claim  85 above, and further in view of Helgeson et al. (US 20160346038 A1, hereinafter "Helgeson").

	Regarding claim 86, Kowshik in view of Golden as modified above teaches the claimed invention as discussed above, Kowshik further teaches the steerable catheter wherein the at least one reinforcement layer comprises a braid (the coil pipes include a woven or braided element [0084]; the coil pipes include a woven or braided element [0084]), but is silent on the material of the braid. 
	Helgeson discloses a catheter steering device ([0029],[0032],[0034]). Helgeson teaches  the steerable catheter, wherein the at least one reinforcement layer comprises a metal braid (three axial portions 104, 106, 108 of the deflectable portion 102 of the shaft 100 may include structural features including … one or more metal or other reinforcement structures (e.g., in the form of a braid or mesh) [0056]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik and Golden, to  include the at least one reinforcement layer compris(ing) a metal braid, in order to improve the strength and durability of the reinforcement layer. 
 
Claims 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik and Golden as applied to claim 81 above, and further in view of Fenech et. al (US 20130096385 A1, hereinafter Fenech, cited on IDS).

	Regarding claim 87, Kowshik in view of Golden does not teach the steerable catheter, wherein the sequence of layers further comprises an adhesion layer between the lumen wall layer and other layers in the sequence of layers.  
Fenech discloses “Vision Probe and Catheter Systems” (title). Fenech teaches the steerable catheter, wherein the sequence of layers further comprises an adhesion layer between the lumen wall layer and other layers in the sequence of layers (catheter 110 includes a bundle of lumens or tubes held together by a braided jacket and a reflowed (i.e., fused by melting) jacket of a material such as Polyether Block Amide (Pebax) [0016]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik and Golden, to include an adhesion layer between the lumen wall layer and other layers in the sequence of layers, in order to have the ability to accommodate several structures within the lumen of the catheter. 

	Regarding claim 88, Kowshik in view of Golden  does not teach the steerable catheter, wherein the adhesion layer is composed of polyether block amide (PEBA). Fenech, however, teaches the steerable catheter, wherein the adhesion layer is composed of polyether block amide (PEBA) (catheter 110 includes a bundle of lumens or tubes held together by a braided jacket and a reflowed (i.e., fused by melting) jacket of a material such as Polyether Block Amide (Pebax) [0016]).  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik and Golden, to include an adhesion layer is composed of polyether block amide (PEBA) in order to have a high strength and light weight material that can accommodate several structures within the catheter.

Claims 91-94 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik as applied to claim 73 above, and further in view of Hinman et al. (US 20050273085 A1, hereinafter "Hinman").

Regarding claim 91, Kowshik does not teach the steerable catheter, wherein the axial support structure includes a set of hoops with each adjacent pair of hoops being coupled by a corresponding pair of struts.
Hinman is in applicant’s field of endeavor of A61M25/0138 and discloses “articulating mechanisms and applications thereof, including the remote steering, guidance and/or manipulation of instruments and tools” ([0002]).  Hinman teaches the steerable catheter, wherein the axial support structure (flexible member 200 [0040]) includes a set of hoops  (flexible segments 216, 218 and 220 [0040])  with each adjacent pair of hoops being coupled by a corresponding pair of struts (connected by flexible hinges 231, 232, 233, 234, 235 and 236 [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik, to include a set of hoops with each adjacent pair of hoops being coupled by a corresponding pair of struts, in order to have more efficient and precise advancement and deployment of instruments and tools, as suggested by Hinman ([0007]). 

Regarding claim 92, Kowshik does not teach the steerable catheter, wherein gaps between the adjacent pairs of hoops have an 'I' shape with reliefs that define a length of the struts and a convex middle section that defines a range of motion of the axial support structure.
Hinman, however, teaches the steerable catheter, wherein gaps between the adjacent pairs of hoops have an 'I' shape with reliefs that define a length of the struts (I-shaped relief annotated in Fig. 2A below) and a convex middle section (convex middle section annotated in fig 2A below) that defines a range of motion of the axial support structure (predetermined flex location between the links can have a positive, neutral or negative effect, or bias, on the relative tautness of cables passing through the link… predetermined flex locations to achieve positive, neutral or negative cable pull bias will depend on the particular dimensions of a given pair of links and the connecting hinge or hinges, including the diameter of the cable channel pattern, the gap between the links where cables are exposed, and the maximum flex angle of the links [0043]-[0046]; positive, negative, neutral, implicitly describe the range of motion).

    PNG
    media_image1.png
    388
    800
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik, to include gaps between the adjacent pairs of hoops have an 'I' shape with reliefs that define a length of the struts and a convex middle section that defines a range of motion of the axial support structure, as disclosed in Hinman, in order to have more efficient and precise advancement and deployment of instruments and tools, as suggested by Hinman ([0007]).

Regarding claim 93, Kowshik does not teach the steerable catheter, wherein a gap length between the hoops is selected such that a change in the gap length when the axial support structure is bent relative to the gap length in an unbent state (when a flexible segment bends due to an actuating force applied by a cable or cables along one side of the links of a segment, the relative tautness of cables passing through the other side of the links can be affected in a positive, negative or neutral manner….when the links of a flexible segment are manipulated into a desired position or configuration, the flexible hinge between two given links flexes or bends, such that the two links are flexing or bending toward or away from one another about the hinge [0043]) remains below a predetermined threshold (particular predetermined flex locations to achieve positive, neutral or negative cable pull bias will depend on the particular dimensions of a given pair of links and the connecting hinge or hinges, including the diameter of the cable channel pattern, the gap between the links where cables are exposed, and the maximum flex angle of the links [0046]; it is implicit that there is a limit/threshold as to how far the hinges can bend, and [0043]-[0046] disclose the relationship between gap length/gap between links, maximum flex angle, cable slack/tension).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kowshik, to include a gap length between the hoops is selected such that a change in the gap length when the axial support structure is bent relative to the gap length in an unbent state remains below a predetermined threshold, as disclosed in Hinman, in order to have more efficient and precise advancement and deployment of instruments and tools, as suggested by Hinman ([0007]).

Regarding claim 94, Kowshik does not teach the steerable catheter, wherein the predetermined threshold corresponds to a ratio of the change in gap length to the gap length of 0.3.  Hinman teaches a predetermined threshold  (particular predetermined flex locations to achieve positive, neutral or negative cable pull bias will depend on the particular dimensions of a given pair of links and the connecting hinge or hinges, including the diameter of the cable channel pattern, the gap between the links where cables are exposed, and the maximum flex angle of the links [0046]; The links have a maximum flex angle of T about hinge 246 [0044]; it is implicit that there is a limit/threshold as to how far the hinges can bend as there is a maximum flex angle of the links, and [0043]-[0046] disclose the relationship between configuration of the gap length/gap between the links, maximum flex angle, and cable tension/slack) and gap length (gap between the links where cables are exposed [0043]) but is silent to the predetermined threshold corresponds to a ratio of the change in gap length to the gap length of 0.3.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, through routine optimization (See MPEP 2144.05, II.A), to change the gap length between the hoops of Kowshik in view of Hinman, such that the gap length could be adopted to be selected such that  a change in the gap length when the axial support structure is bent relative to the gap length in an unbent state remains below a predetermined threshold corresponding to a ratio of the change in gap length to the gap length of 0.3, in order to optimize the tension/slack of cables, as recognized by Hinman ([0043]-[0046]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793